

116 HR 1870 IH: Family Health Care Affordability Act of 2019
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1870IN THE HOUSE OF REPRESENTATIVESMarch 26, 2019Ms. Wild (for herself, Ms. Sánchez, and Mr. Luján) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to expand affordability of health insurance for working
			 families.
	
 1.Short titleThis Act may be cited as the Family Health Care Affordability Act of 2019. 2.Expand affordability for working families (a)In generalClause (i) of section 36B(c)(2)(C) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(i)Coverage must be affordable
 (I)EmployeesAn employee shall not be treated as eligible for minimum essential coverage if such coverage consists of an eligible employer-sponsored plan (as defined in section 5000A(f)(2)) and the employee’s required contribution (within the meaning of section 5000A(e)(1)(B)) with respect to the plan exceeds 9.5 percent of the employee’s household income.
 (II)Family membersAn individual who is eligible to enroll in an eligible employer-sponsored plan (as defined in section 5000A(f)(2)) by reason of a relationship the individual bears to the employee shall not be treated as eligible for minimum essential coverage by reason of such eligibility to enroll if the employee’s required contribution (within the meaning of section 5000A(e)(1)(B), determined by substituting family for self-only) with respect to the plan exceeds 9.5 percent of the employee’s household income..
			(b)Conforming amendments
 (1)Clause (ii) of section 36B(c)(2)(C) of the Internal Revenue Code of 1986 is amended by striking Except as provided in clause (iii), an employee and inserting An individual. (2)Clause (iii) of section 36B(c)(2)(C) of such Code is amended by striking the last sentence of clause (i) and inserting clause (i)(II).
 (3)Clause (iv) of section 36B(c)(2)(C) of such Code is amended by striking the 9.5 percent under clause (i)(II) and inserting the 9.5 percent under clauses (i)(I) and (i)(II). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.
			